ORDER
PER CURIAM.
Appellant, Gregg Loveman, appeals the judgment entered by the Circuit Court of St. Louis County granting respondent’s, Judy Steimnitz’s, petition for a full order of protection pursuant to the Adult Abuse Act, RSMo sections 455.010 et seq. (Cum. Supp.1997). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by competent and substantial evidence and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).